Citation Nr: 0844760	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for left leg 
thrombophlebitis.

2.	Entitlement to service connection for dermatophytosis.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran had active service from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above claims.

In October 2007, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript from that proceeding has been associated with the 
veteran's claims file.

The issues of service connection for left leg 
thrombophlebitis, dermatophytosis, and bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran has a current back disability.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in December 2006 and November 2008 the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements in the present 
appeal, requisite notice was provided to the veteran in the 
November 2008 letter from VA.  Nevertheless, because the 
claim is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded VA 
examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that either is 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 1132 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Back disorder

During his October 2007 hearing, the veteran testified that 
he has a current back disorder that began when he fell while 
running an obstacle course during basic training.  

Service medical records show that the veteran reported back 
pain in September 1974, yet, physical examination and X-ray 
studies revealed that his back was normal.  

A report of medical examination dated in April 1976, and 
conducted at the time of the veteran's separation from 
service, shows that clinical evaluation of his spine and 
musculoskeletal system were normal.

Subsequent to service, the veteran underwent VA examinations 
in January 1988 and February 1990, however, there was no 
diagnosis made associated with a back disorder.  Similarly, 
VA outpatient treatment records dated from November 2002 to 
January 2007 do not contain any medical evidence that 
demonstrates that the veteran had reported, been treated for, 
or diagnosed with a back disorder.

Having considered the competent medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disorder as it is not shown that the veteran currently has a 
back disability.

The competent medical evidence of record has only shown the 
veteran's October 2007 testimony that he has a current back 
disorder manifested by pain.  To the extent the medical 
evidence of record contains merely reports of back pain, the 
Board notes that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the back pain can be attributed, 
there is no basis to find a chronic disability for which 
service connection may be granted.  Id. at 285.

The Court has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the veteran's own belief that he has a 
diagnosis of a chronic disability that was incurred during 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App. at 470. As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the evidence of record fails to establish that the 
veteran has a current diagnosis of a chronic disability that 
was incurred in-service. As the preponderance of evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 54-56.


ORDER

Service connection for a back disorder is denied. 



REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for left leg thrombophlebitis, 
dermatophytosis, and bilateral hearing loss, so as to ensure 
that there is a complete record upon which to decide the 
veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2008).

In his notice of disagreement received in April 2007, in his 
Appeal To Board Of Veterans' Appeals (VA Form 9) received in 
July 2007, as well as, during his October 2007 personal 
hearing, the veteran has asserted that his left leg 
thrombophlebitis, dermatophytosis, and bilateral hearing loss 
began in service.  Specifically, he has asserted that his 
left leg thrombophlebitis was caused by foot pain that he 
experienced in service.  He claimed that his dermatophytosis 
developed from fungal rashes that began during field 
training.  He also stated that his bilateral hearing loss 
began when he was hit in the head by a rock during a dispute 
with a fellow soldier in 1974.  Alternatively, he contended 
that his hearing loss was caused by noise trauma he 
experienced during active service.
 
The veteran's service medical records show that he repeatedly 
sought treatment for foot pain caused by flat feet in August 
1974; was treated for a groin rash and a fungal foot rash in 
November 1975 and May 1976; and sustained a scalp laceration 
and facial swelling following a fight in September 1974.   
The veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) demonstrates that his 
military occupation specialties were inventory clerk and 
heavy truck driver, and that he underwent an 8 week 
ammunition specialist course.

Following service, the veteran was diagnosed with 
thromophlebitis with secondary occlusion of the left 
superficial and common femoral and pelvic vessels, left leg 
stasis ulcers and acute cellulitis, and left ankle 
contracture in January 1988; dermatophytosis of the body and 
nail in approximately November 2002; and mild to moderate 
conductive hearing loss in November 2002.  Hence, the 
evidence of record indicates that the aforementioned 
disorders may be associated with the veteran's period of 
active service.  However, the file does not contain a medical 
opinion on the relationship between his current conditions 
and each in-service incidence.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that opinions must be obtained to determine if it 
is at least as likely as not that the veteran's left leg 
thrombophlebitis, dermatophytosis, and bilateral hearing loss 
are causally related to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination so as 
to ascertain the nature and etiology of 
his asserted left leg thrombophlebitis.  
The claims file and a copy of this Remand 
must be made available to the examiner, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
All tests that are deemed necessary by 
the examiner should be conducted.

Following a review of the claims file and 
examination of the veteran, the 
respective examiner is asked to opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current left leg 
thrombophlebitis found on examination is 
related to the veteran's period of active 
service, to include the foot pain 
experienced in August 1974.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss all 
of the prior medical evidence in detail 
and reconcile any contradictory evidence.

2.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination so as 
to ascertain the nature and etiology of 
his asserted dermatophytosis.  The claims 
file and a copy of this Remand must be 
made available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  All 
tests that are deemed necessary by the 
examiner should be conducted.

Following a review of the claims file and 
examination of the veteran, the 
respective examiner is asked to opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current dermatophytosis  found 
on examination is related to the 
veteran's period of active service, to 
include the rashes treated in November 
1975 and May 1976.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss all 
of the prior medical evidence in detail 
and reconcile any contradictory evidence.

3.  The RO/AMC shall schedule the veteran 
for a VA audiology examination so as to 
ascertain the nature and etiology of his 
asserted bilateral hearing loss.  The 
claims file and a copy of this Remand 
must be made available to the examiner, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
All tests that are deemed necessary by 
the examiner should be conducted.

Following a review of the claims file and 
examination of the veteran, the 
respective examiner is asked to opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current bilateral hearing loss 
found on examination is related to the 
veteran's period of active service, to 
include head trauma and/or exposure to 
acoustic trauma experienced while in 
service.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss all 
of the prior medical evidence in detail 
and reconcile any contradictory evidence.

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
veteran's claims, to include 
consideration of any additional evidence 
obtained as a result of this Remand.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


